DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment for 15/538,455 filed on 1/11/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 13, 16, 18, 20, 22-24 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (EP 2053246) in view of Chien (US 2012/0256575).

          Regarding claim 1, Liu teaches:
              A braking controller (Figs. 1-2: braking controller [0005]) comprising:
a back electromotive force (EMF) ([0009] since the resistors are energy consumption when the motor stops and the state of the motor changes to the working state of generator, therefore there’s back EMF); 
Fig. 2 and [0007]: normal-closed relay MJ in which the terminal of motor controller is connected to); 
             an electrically controlled switch to connect or disconnect a brake resistor from a current flow of the back EMF; the brake resistor dissipating the back EMF as heat (Fig. 3 [0008]: RA, RB, RC of braking circuit connect to one of the large power bidirectional triode thyristor MC-A, MC-B or MC-A in series); and
             an electrical control circuit (motor controller along with the braking circuit) configured to: 
             determining a rotational speed and a direction of a motor ([0011]: higher acceleration of reverse rotation, therefore, controller is able to determine a rotational speed and direction of a motor) ;
             when receiving a run signal on the at least one electrical contact from the motor controller ([0009]: when power is supplied for the motor to work), transmit a disconnect signal to the electrically controlled switch to disconnect the brake resistor ([0009]: the contact of the normal-closed relay disconnects, that is the braking circuit does not start and the energy consumption resistor is not connected); and 
              in absence of the run signal on the at least one electrical contact from the motor controller ([0009]: when the power supplied for the motor is stopped), determine if the direction of the motor is in reverse ([0009]: the motor rotate reversely), and in response only after a determination that the direction of the motor is in reverse, transmit a connect signal to the electrically controlled switch to connect the brake resistor ([0009]: when no induction current exists in the current transformer, the contact of the normal-closed relay MC-A, MC-B and MC-C connects, the braking circuit starts and the energy consumption resistance RA, RB and RC connects), whereby said connect signal is not transmitted if the determined motor direction during said absence of the run signal is a forward direction ([0005]: braking circuit is disconnected when power is supplied for the motor to work, therefore, connect signal for braking not transmitted if the motor direction is forward direction).

             storing the back EMF within an energy storage device;            
          However, Chien teaches in [0017] a DC power supply 190 battery or other type of DC power, has a DC voltage used to store electrical energy recovered by motor 110.
          Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery of Chien into the teaching of Liu in order to store the energy during regeneration in the battery and effectively use power.

          Regarding claim 2, Liu teaches:
              The braking controller according to claim 1, wherein the transmitting of the connect signal occurs when the motor is above a threshold speed ([0011]: a higher acceleration of reverse rotation will lead to a higher electric braking, high acceleration interpreted as motor above a threshold speed).

          Regarding claim 5, Liu doesn’t explicitly teach:
              The braking controller according to claim 1, wherein the back EMF is an alternating current (AC) back EMF and the brake controller further comprises a rectifier converting the alternating current (AC) back electromotive force (EMF) into a direct current (DC) back EMF.  
          However, Chien teaches in [0017], a DC power supply for sotreing electrical energy recovered by the motor, thus BEMF, wherein the back EMF is an alternating current (AC) back EMF, since it’s output from motor the EMF is an alternating current.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rectifier of Chien into the teaching of Liu in order to supply the system with DC power.

claim 6, Liu teaches:
              The braking controller according to claim 5, wherein the motor is a permanent magnet (PM) motor and the AC back EMF is generated from the PM motor (PM motor 2).  

          Regarding claim 13, Liu teach:
              The braking controller according to claim 1, wherein the electrical control circuit is further configured to monitor at least one electrical property of the braking resistor or the back EMF, the at least one electrical property being selected from at least one of: resistance, voltage, current, frequency, and temperature ([0011]: energy consumption resistances is an electrical property of the braking resistance). 

          Regarding claim 16, Liu doesn’t explicitly teach:
              The braking controller according to claim 1, wherein the energy storage device provides electrical power to at least the electrical control circuit.  
          However, Chien teaches in [0007] a DC power supply for storing energy recovered by motor.
          Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery of Chien into the teaching of Liu in order to store the energy during regeneration in the battery and effectively use the power.

          Regarding claim 18, Liu teaches:
              The braking controller according to claim 16, further comprising at least one power resistor limiting a current from the back EMF to at least the electrical control circuit ([0008]: current limiting impedance).  

claim 20, Liu teaches:
             The braking controller according to claim 1, wherein the electrically controlled switch comprises a solid state contactor ([0009]: contact of the normal-closed relay MC-A, MC-B and MC-C).  

          Regarding claim 22, Liu teaches:
             The braking controller according to claim 1, wherein the motor controller converts 3-phase, fixed voltage line power into 3-phase variable frequency, variable voltage, variable current electrical energy for the motor (Fig. 2 shows input of 3 phase power supply and [0009]: when power is supplied to the motor).

          Regarding claim 23, Liu teaches:
             The braking controller according to claim 1, wherein the motor drives a progressive cavity (PC) pump and a dissipation time from the energy storage device through at least the brake resistor corresponds to draining the PC pump ([0016]: the rotator of the screw pump rotates reversely and drives the motor rotate reversely, therefore when there is regeneration/dissipation the screw pump is draining the pump by rotating reversely and it is a dissipation time since the motor is rotating reversely).  

          Regarding claim 24, Liu teaches:
             The braking controller according to claim 1, wherein the motor drives a progressive cavity (PC) pump ([0010]: screw pump) and the electrical control circuit further comprising detecting at least one fault condition ([0010]: prevent break of transmission shaft) and signaling the motor controller to disable driving of the PC pump ([0010]: shutdown stabilized, reverse rotation will also not happen in workover operation and accidents can be prevented). 

          Regarding claim 54, Liu doesn’t explicitly teach:
The braking controller of claim 1 wherein said energy storage device comprises at lead one capacitor.
However, Chien teaches in [0017] a DC power supply 190 battery or other type of DC power, therefore an energy storage device comprising a capacitor that has a DC voltage used to store electrical energy recovered by motor 110.
          Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the energy storage device of Chien into the teaching of Liu in order to store the energy during regeneration in the battery and effectively use power.

Claims 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (EP 2053246) in view of Chien (US 2012/0256575) further in view Yabe (US 2002/0011812).

          Regarding claim 11, none of Liu nor Chien explicitly teach:
              The braking controller according to claim 1, wherein the braking resistor is between 0.5 Ω and 10 Ω.  
          However, Yabe teaches in Fig. 12 and [0014] a braking resistor having a resistance of 2-4 Ω.
          Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resistor having a resistance of 0.5 Ω and 10 Ω of Yabe into the combined teaching of Liu and Chien in order to limit the current to flow though the resistor as this will increase the scale of the apparatus and the production cost thereof (see Yabe [0014]).

claim 12, none of Liu nor Chien explicitly teach:
              The braking controller according to claim 1, wherein the braking resistor is approximately 4 Ω.  
          However, Yabe teaches in Fig. 12 and [0014] a braking resistor having a resistance of 2-4 Ω.
          Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resistor having a resistance of approximately 4 Ω of Yabe into the combined teaching of Liu and Chien in order to limit the current to flow though the resistor as this will increase the scale of the apparatus and the production cost thereof (see Yabe [0014]).

          Regarding claim 21, Liu teaches:
              The braking controller according to claim 20, wherein the resistor has a three-phase AC resistance (RA, RB, RC), 
          Liu doesn’t explicitly teach: wherein the resistance of each phase is between 0.5 Ω and 10 Ω.  
          However, Yabe teaches in Fig. 12 and [0014] a braking resistor having a resistance of 2-4 Ω.
          Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resistor having a resistance of 0.5 Ω and 10 Ω of Yabe into the combined teaching of Liu and Osawa in order to limit the current to flow though the resistor as this will increase the scale of the apparatus and the production cost thereof (see Yabe [0014]).

Claims 14-15, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (EP 2053246) in view of Chien (US 2012/0256575) further in view Vafaie (US 6,082,433).

          Regarding claim 14, none of Liu, nor Chien explicitly teach:

          However, Vafaie teaches wherein if the electrical property is abnormal, the braking controller signals the VFD to stop driving the motor (col. 6 ll. 3-5: controller is also operable to receive suitable command signals to run the motor, to reset a motor fault condition and to stop the motor in response to external fault input and col. 8 ll. 9-16).
          Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein if the electrical property is abnormal, the braking controller signals the VFD to stop driving the motor of Vafaie into the combined braking control of Liu and Chien in order to run the motor in opposite direction and for setting the motor operating frequencies and speeds in response to receiving signals to run in the forward and reverse directions and to provide variable frequency (see Vafaie col. 6 ll. 3-8).

          Regarding claim 15, none of Liu, nor Chien explicitly teach:
              The braking controller according to claim 14, wherein the electrical control circuit is further configured to place the brake controller in a standby mode or a fault mode.  
          However, Vafaie teaches:
wherein the electrical control circuit is further configured to place the brake controller in a standby mode or a fault mode (col. 11 ll. 16-17 and ll. 27-28).
          Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrical control circuit further configured to place the brake controller in a standby mode or a fault mode of Vafaie into the combined braking control of Liu and Chien in order to run the motor in opposite direction and for setting the 
 
         Regarding claim 26, none of Liu, nor Chien explicitly teach:
             The braking controller according to claim 24, wherein the at least one fault is maintained until a reset switch is initiated.
         However, Vafaie teaches in col. 8 ll. 9-20: a controller including an internal fault condition signal circuit and a reset switch.
         Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reset switch of Vafaie into the braking controller of Vafae into the combined braking control of Liu and Chien in order to restart the system after power has been interrupted (see Vafaie col. 8 ll. 24-25).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (EP 2053246) in view of Chien (US 2012/0256575) further in view Spurr (US 6,078,156).

          Regarding claim 19, none of Liu nor Chien explicitly teach:
              The braking controller according to claim 1, wherein the electrically controlled switch comprises a insulated-gate bipolar transistor (IGBT).  
          However Spurr teaches in col. 7 ll. 62-63 and col. 8 ll. 65-66 the IGBT Q6. 
          Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the thyristor of Liu with the IGBT of Spurr in order to have a much faster switching characteristic, to easily control the switching. 

 Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (EP 2053246) in view Vafaie (US 6,082,433).

          Regarding claim 28, Liu teaches:
             A braking controller (Figs. 1-2: braking controller [0005]) comprising: 
             an electrically controlled switch to connect or disconnect a brake resistor from a current flow of the DC back EMF; the brake resistor dissipating the DC back EMF as heat (Fig. 3 [0008]: RA, RB, RC of braking circuit connect to one of the large power bidirectional triode thyristor MC-A, MC-B or MC-A in series); 
             at least one electrical contact coupled to a motor controller (Fig. 2 and [0007]: normal-closed relay MJ in which the terminal of motor controller is connected to); 
             monitoring at least one electrical property of at least one of the brake resistor ([0011]: energy consumption resistances is an electrical property of the braking resistance), the DC back EMF, or the AC back EMF; 
             correlating the at least one electrical property to a rotational speed and a direction of a permanent magnet (PM) motor ([0011]: higher acceleration of reverse rotation will lead to a higher electric braking, therefore, controller is able to determine a rotational speed and direction of a motor); 
             receiving a run signal on the at least one electrical contact from the motor controller ([0009]: when power is supplied for the motor to work) and transmitting a disconnect signal to the electrically controlled switch to disconnect the brake resistor ([0009]: the contact of the normal-closed relay disconnects, that is the braking circuit does not start and the energy consumption resistor is not connected); and 
             in the absence of the run signal on the at least one electrical contact from the motor controller ([0009]: when the power supplied for the motor is stopped), determining whether the direction of the ([0009]: the motor rotate reversely), and only after a determination that the direction of the motor is in reverse, transmitting a connect signal to the electrically controlled switch to connect the brake resistor ([0009]: when no induction current exists in the current transformer, the contact of the normal-closed relay MC-A, MC-B and MC-C connects, the braking circuit starts and the energy consumption resistance RA, RB and RC connects), whereby said connect signal is not transmitted if the determined motor direction during said absence signal is a forward direction ([0005]: braking circuit is disconnected when power is supplied for the motor to work, therefore, connect signal for braking not transmitted if the motor direction is forward direction). 
          Liu doesn’t explicitly teach:
a rectifier converting an alternating current (AC) back electromotive force (EMF) into a direct current (DC) back EMF and a processor executing instructions from memory.         

          However, Vafaie teaches a rectifier unit 516 Fig. 5A converting an alternating current back electromotive force into direct current back EMF and a processor (Fig. 5B) executing instructions from memory (col. 10 line 20: memory of the PLC 520).
            Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processor and memory of Vafaie into the circuit of Liu in order to have the control unit monitor the system independently. 
          
Allowable Subject Matter
Claims 3, 25, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 53 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

53. A permanent magnet motor system comprising:
a variable frequency drive (VFD) powering a permanent magnet (PM) motor driving a progressive cavity (PC) pump, the VFD having at least one electrical contact with a braking controller; and 
the braking controller comprising: 
a rectifier converting an alternating current (AC) back electromotive force (EMF) into a direct current (DC) back EMF; 
an electrically controlled switch to connect or disconnect a brake resistor from a current flow of the DC back EMF; the brake resistor dissipating the DC back EMF as heat;
 a processor executing instructions from memory, the instructions comprise: 
monitoring at least one electrical property of at least one of the brake resistor, the DC back EMF, or the AC back EMF;
 correlating the at least one electrical property to a rotational speed and a direction of a permanent magnet (PM) motor; 
receiving a run signal on the at least one electrical contact from the VFD and transmitting a disconnect signal to the electrically controlled switch to disconnect the brake resistor; 
when not receiving the run signal on the at least one electrical contact from the VFD and, if the direction of the PM motor is in reverse and above a threshold speed, transmitting a connect signal to the electrically controlled switch to connect the brake resistor; 
when not receiving the run signal from the VFD and, if the direction of the PM motor is in reverse and below the threshold speed, initiating a timer; and transmitting the connect signal to the electrically controlled switch to connect the brake resistor until the timer expires and then transmitting a disconnect signal to disconnect the brake resistor.

The closest prior arts Liu (EP 2053246) and Chien (US 2012/0256575) respectively teaches:
A braking controller for three-phase permanent magnetic brushless direct current motor for directly driving screw pump, has braking circuit whose operation is stopped and started based on supply of power to motor. The braking controller has a detection circuit to detect power supply states of three-phase permanent magnetic brushless direct current (DC) motor. A braking circuit controls braking startup according to power supply states of three-phase permanent magnetic brushless DC motor.  When the motor is supplied with power, the operation of the braking circuit is stopped. When the motor is not supplied with power, the motor is driven using screw pump, and the operation of braking circuit is started. The braking controller for three-phase permanent magnetic brushless DC motor for directly driving screw pump.
The method involves selecting comparable voltage from voltages by setting a duty cycle of a duty-cycle setting unit. A terminal voltage of the motor is compared in a non-excited phase with the voltage to determine occurrence of a zero-crossing of back electro-motive force (EMF) in a three-phase motor. A zero-crossing signal of the EMF is detected according to the cycle.  A three-phase variable frequency drive (VFD) is switched sequentially such that current from one of a set of multiple-phase windings of stator flows into a direct current (DC) power supply, i.e. battery. The method is utilized in a traffic vehicle such as electric bicycle, electric motorcycle and electric automobile.


As a result, claim 53 is allowable.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but they are not persuasive.

Applicant has argued based on para [0005] that Liu doesn’t determine if the motor is in reverse.
Examiner disagrees. Starting the abstract, Liu, in the second column states that when the motor is not supplied with power and the motor is in reverse, the braking circuit starts up. Applicant doesn’t specify in the claim how the determination of the motor is reverse occurs; but only that there’s a determining that the motor is in reverse. Liu in the abstract, para [0005], states the same, which once the braking controller acknowledges or ”determines” the motor is in reverse the braking circuit starts up. In [0009] as Applicant has provided in the previous reply of 7/24/20, the partial paragraph where it states that brake resistors are connected in the scenario where the motor is de-energized and rotating in reverse. Therefore, the prior art Liu acknowledges or “determines” the motor’s direction.

Therefore, the claim 1 is not allowable at this moment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846     
           
4/20/21/KAWING CHAN/Primary Examiner, Art Unit 2846